United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3680
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Andre L. Williams

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: October 19, 2020
                             Filed: January 4, 2021
                                 [Unpublished]
                                ____________

Before COLLOTON, GRASZ, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Andre Williams moved for a reduced sentence under the First Step Act. The
district court 1 declined to grant that reduction. We affirm.


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
       In 2008, a jury convicted Williams of conspiring to manufacture, distribute,
or possess with intent to distribute fifty grams or more of cocaine base, conspiring
to open and maintain a house for manufacturing and distributing cocaine base,
opening and maintaining such a house, and distributing cocaine base. See 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), 846, and 856(a)(1). The district court
sentenced Williams to 292 months of imprisonment for the conspiracy count and
240 months on each of the other counts, all to be served concurrently. In 2014, the
district court reduced his sentence to 235 months under United States Sentencing
Guidelines’ Amendment 782. See 18 U.S.C. § 3582(c)(2). After the First Step Act
passed in 2018, Williams moved for another sentence reduction. See First Step Act
of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194.

        The district court denied that motion, stating: “the First Step Act’s grant of
retroactive relief for those sentenced prior to the enactment of the Fair Sentencing
Act . . . affords the defendant no relief . . . . The court has reviewed the entire record
and would decline to grant relief if it were available to this defendant.” Williams
now appeals.

       We review the legal question of Williams’s sentence-reduction eligibility de
novo and the denial of that reduction for abuse of discretion. United States v.
McDonald, 944 F.3d 769, 771 (8th Cir. 2019). In conducting the abuse of discretion
review, a significant procedural error occurs if the district court failed “to understand
the scope of its authority and discretion at sentencing.” United States v. Moody, 930
F.3d 991, 993 (8th Cir. 2019) (quoting United States v. Tabor, 531 F.3d 688, 692
(8th Cir. 2008)). An error was harmless if it did not affect the sentencing conclusion.
Id.

       The First Step Act sentencing-reduction analysis involves two steps. First, a
district court must decide if the defendant is eligible for a reduction under § 404.
See McDonald, 944 F.3d at 772. Second, for an eligible defendant, the district court
has discretion to choose whether to grant a reduction. Id.



                                           -2-
       After our recent rulings clarifying that we base eligibility determinations on
the statute of conviction, rather than the defendant’s conduct, the government
conceded Williams’s § 404 eligibility. See United States v. Howard, 962 F.3d 1013,
1014 (8th Cir. 2020); United States v. Banks, 960 F.3d 982, 984 (8th Cir. 2020)
(quoting McDonald, 944 F.3d at 772). Accordingly, we conclude that Williams is
eligible for relief because his statute of conviction, 21 U.S.C. § 841, is a “covered
offense” under § 404(a). See McDonald, 944 F.3d at 772.

      In light of his eligibility for relief, Williams contends that the district court
abused its discretion by misapprehending the broad scope of its authority. We
disagree.

       We are not inclined to read the district court’s order as saying that Williams
was ineligible for relief under § 404. Instead, the district court stated it “would
decline to grant relief” to Williams “if it were available.” But even if the district
court had erred regarding Williams’s eligibility, the court’s “plain statement” that it
would not exercise its discretion to reduce Williams’s sentence under the First Step
Act is enough to “close[] the matter.” Howard, 962 F.3d at 1015 (affirming the
denial of a sentencing-reduction motion under similar circumstances); see United
States v. Hoskins, 973 F.3d 918, 920–21 (8th Cir. 2020) (same).

       Williams also argues the district court abused its discretion by violating his
right to a “complete review” of his motion. A complete review occurs when a
“district court consider[s] petitioner’s arguments in the motion and had a reasoned
basis for its decision.” United States v. Moore, 963 F.3d 725, 728 (8th Cir. 2020)
(cleaned up) (quoting United States v. Williams, 943 F.3d 841, 844 (8th Cir. 2019)).
Here, the district court stated that the § 3553(a) factors and Williams’s Guidelines
range drove the sentence. Because we presume the district court considered a
defendant’s arguments before making a sentencing determination, United States v.
Timberlake, 679 F.3d 1008, 1012 (8th Cir. 2012), we hold that the district court
conducted a “complete review” of Williams’s motion.



                                         -3-
       As the original sentencing court, the district court was “uniquely positioned
to consider the many factors necessary in exercising its ultimate discretion,” and it
specifically addressed its First-Step-Act discretion. Howard, 962 F.3d at 1015.
Thus, we are satisfied that the district court did not abuse its substantial discretion
in denying Williams’s requested reduction.

      The district court’s judgment is affirmed.
                       ______________________________




                                         -4-